OPINION by
Judge Lindsay:
Wood sold the tract of land to Renfro, and executed to him a bond for title. Renfro executed his note to Wood for the purchase price of the land.
Wood sold and transferred this note to appellant, Adams. After-wards Renfro sold to Collier. The proof conduces to show that Collier undertook,and agreed to pay off the note held by Adams. After all this, and without the consent or knowledge of Adams, Wood, at the request of Renfro and Collier, conveyed the land to Collier, retaining no lien to secure the payment of the amount due to Adams.

Green & Adams, M. C. Johnson, for appellant.


J. W. Rodman, for appellee.

Collier being dead, his widow claims that this conveyance invested her husband with the legal title to the land, free from any lien, and that her right to dower at once accrued, and is not affected by the subsequent recognition by her said husband of the existence of Adams’s lien.
Her claim would be valid if the husband had paid a valuable con - sideration for the land, and acquired the legal title without notice of the rights of Adams. But¡ this is not the case. Wood understood from Renfro and Collier that the latter was to pay the debt due to Adams.
The assignment to Adams of the note to Renfro, invested him with the lien then existing in favor of Wood to secure its payment. Wood had no right afterwards to surrender this lien. The party to whom the surrender was made, having notice of Adams’ equity, could not resist its enforcement. Mrs. Collier claims through her husband, and ber claim is subject to all the infirmities of her husband’s title. The court below erred in holding that her right to dower is superior to Adams’s lien. Judgment reversed, and cause remanded for a judganent conforming to this opinion.